Citation Nr: 1226488	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  07-33 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date prior to March 25, 2005 for the grant of service connection for diabetes mellitus.  

2.  Entitlement to an increased rating for diabetes mellitus, currently evaluated as 20 percent disabling.  

3.  Entitlement to service connection for a cyst on the left kidney, claimed as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel

INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In an April 2005 rating decision, the RO awarded service connection for diabetes mellitus effective March 25, 2005.  The Veteran disagreed with the effective date assigned, and perfected the appeal following issuance of a statement of the case in May 2005.  In a June 2007 rating decision, the RO denied an increased rating for diabetes.  An October 2007 rating decision denied service connection for a left kidney cyst.  The Veteran perfected appeals of the June and October 2007 decisions.  The three issues listed on the cover page are the only issues certified to the Board at this time.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are potentially relevant to the issue on appeal.  Thus, any future consideration of this appellant's case should take into account the existence of this electronic record.

The issue of entitlement to service connection for chloracne has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a cyst on the left kidney, claimed as secondary to service-connected diabetes mellitus and entitlement to an evaluation in excess of 20 percent for diabetes mellitus is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will inform the Veteran if any further action is required on his part.  


FINDINGS OF FACT

1.  On March 1, 2005, the Veteran was diagnosed with diabetes mellitus; this is the first documented diagnosis of diabetes mellitus.  

2.  The first formal or informal claim of entitlement to service connection for diabetes mellitus was received on March 25, 2005.  


CONCLUSION OF LAW

The criteria for entitlement to an earlier effective date prior to March 25, 2005 for the grant of service connection for diabetes mellitus have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

Concerning the earlier effective date appeal, the Veteran did not receive preadjudication notice concerning his claim for service connection for diabetes.  However, he had submitted a complete claim, to include medical evidence that directly addressed the rating criteria for diabetes.  The requirements of the VCAA apply "[i]f VA receives an incomplete application for benefits."  38 C.F.R. § 3.159(b)(2).  As the information included with the Veteran's application was sufficient to grant the claim, no VCAA notice was needed.  

Moreover, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In any event, VCAA notice concerning his earlier effective date appeal was provided in August 2005, and he was provided notice in March 2006 of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  Thus, no further action concerning the duty to notify is required. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service treatment records, VA examination reports, and lay statements. 

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument to support his claim.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

In April 2005, the RO granted service connection for diabetes mellitus associated with exposure to herbicides and assigned a 20 percent evaluation effective from March 25, 2005.  The Veteran has disagreed with the effective date for the grant of service connection for the diabetes mellitus.  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West Supp. 2011); 38 C.F.R. § 3.151(a) (2011).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2011).

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. 
§ 5110 (West 2002) and 38 C.F.R. § 3.400 (2011).  Unless specifically provided otherwise, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2) (2011).  

A review of the record demonstrates that the Veteran was first diagnosed as having diabetes mellitus on March 1, 2005 and the Veteran submitted a claim for compensation for diabetes mellitus on March 25, 2005.  The Board's review demonstrates that, prior to March 25, 2005, no formal or informal claim for service connection for diabetes mellitus was received by the RO.  There simply was no communication from the Veteran or anyone acting on the Veteran's behalf which indicates, prior to March 25, 2005, the Veteran was claiming entitlement to service connection for diabetes mellitus.  

The Veteran has argued the effective date for the grant of service connection for diabetes mellitus should be March 1, 2005, the date diabetes mellitus was first diagnosed.  In the alternative, the Veteran argues that medical evidence dated prior to March 1, 2005, documents the beginnings of his diabetes mellitus.  He notes he was treated for fatigue and a rash on his feet and he also experienced weight loss which he opines was the signal of the onset of the diabetes mellitus.  He argues that an earlier effective date should be granted based on the presence of diabetes mellitus symptomatology prior to March 1, 2005.  

The Board finds no merit in either of the Veteran's arguments.  As set out above, the effective date for a grant of service connection shall be the date of receipt of the claim or the date entitlement arose, whichever is later (emphasis added).  In this case, the Board finds that the date of entitlement to service connection for diabetes mellitus was March 1, 2005, the date when diabetes mellitus was first diagnosed.  As set out above, the first date when a claim for diabetes mellitus was received was March 25, 2005, the effective date currently assigned.  

Even assuming, for the sake of argument, that the Veteran manifested symptoms of diabetes mellitus prior to March 1, 2005 which the Board does not concede, he has never argued that he had submitted a claim for compensation for the disability prior to March 25, 2005.  Moreover, he acknowledges that he was not diagnosed with diabetes prior to March 1, 2005.  Rather, he argues that symptoms he experienced prior to 2001 were due to diabetes, but that he was not tested for diabetes or diagnosed with it at that time.  

The Board notes the provisions of 38 C.F.R. § 3.114(a) permit an effective date one year prior to the date of claim where compensation is awarded pursuant to a liberalizing law or VA issue that became effective on or after the date of its enactment or issuance.  In order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  38 C.F.R. § 3.114(a).  

In this case, the medical evidence reflects that the Veteran's diabetes mellitus was of new onset in March 2005.  The change in law that added diabetes mellitus to the Agent Orange presumptive regulations was effective May 8, 2001.  See 69 Fed. Reg. 31882.  To the effect that the Veteran argues he manifested diabetes symptoms prior to March 2005, he concedes that he was not diagnosed with diabetes prior to March 1, 2005 and that he was not tested for the diabetes prior to or on the May 8, 2001 effective date of the change in the regulation.  

In order to establish service connection on a presumptive basis for diabetes, the evidence must show that the condition was manifested to a degree of 10 percent or more.  38 C.F.R. § 3.307(a).  To warrant a 10 percent rating for diabetes mellitus, the evidence must establish that the diabetes is managed by diet only.  38 C.F.R. § 4.119, Diagnostic Code 7913.  As the evidence does not show and the Veteran does not contend that he had been tested for, diagnosed with, or treated for diabetes mellitus as of May 8, 2001, he clearly did not meet "all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue" to establish service connection for diabetes mellitus.  Accordingly, the provisions of 38 C.F.R. § 3.114(a) are not applicable in this case.

To the extent that the Veteran is attempting to diagnose himself with diabetes as existing prior to May 8, 2001, the Veteran is a lay person and is not competent to opine on a complex medical question such as whether symptomatology exhibited by the Veteran prior to March 1, 2005 represents diabetes mellitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).    

In summary, as the record establishes that the first correspondence reflecting an intent to claim service connection for diabetes mellitus was received by the RO on March 25, 2005, an effective date earlier than March 25, 2005 for the award of service connection for diabetes mellitus must be denied.  

As a final matter, the Board notes, incidentally, that the Veteran appears to be under the mistaken impression that assignment of a March 1, 2005 effective date would yield additional compensation payment.  However, pursuant to 38 C.F.R. § 3.31, any effective date in March 2005 would yield the same date for payment of compensation to begin.  See 38 C.F.R. § 3.31 (payment of monetary benefits based on original, reopened, or increased awards of compensation may not be made for any period prior to the first day of the calendar month following the month in which the award became effective).  Here, regardless of whether an effective date of March 1 or March 25 was assigned, he would not receive compensation for any period prior to April 1, 2005.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56


ORDER

Entitlement to an effective date prior to March 25, 2005 for the grant of service connection for diabetes mellitus is denied.  


REMAND

While further delay is regrettable, the Board finds that additional development is necessary for the claims for an increased initial rating for diabetes and for service connection for a cyst on the left kidney.

Upon review of electronic records in Virtual VA, the Board notes that the electronic file includes a large amount of VA treatment records that were associated with the file after the last supplemental statement of the case was issued on the claim for an increased rating for diabetes.  Although these records include treatment for diabetes, the RO has not reviewed these records in conjunction with his appeal.  Thus, remand is required.  38 C.F.R. § 19.31.  Moreover, the last VA examination for diabetes was conducted in August 2007, approximately 5 years ago.  Accordingly, a current examination should be conducted. 

The Veteran also claims service connection for a cyst on the left kidney.  The RO denied the claim in October 2007 based largely in part on the report of an August 2007 VA examination.  The RO cited to the fact that the examiner who conducted the August 2007 VA examination reviewed the records and found that, while the Veteran had a cyst on his kidney, this was unrelated to the service-connected diabetes mellitus type 2.  Significantly, the examiner did not provide any rationale for why he found the cyst was not linked to the service-connected diabetes mellitus.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Based on the above, the Board finds the Veteran should be scheduled for a VA examination to determine if he has a cyst on the kidney which is etiologically linked to his active duty service or to service-connected diabetes mellitus.  The medical reasoning used in reaching the conclusion advanced should be set out.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA diabetes examination to determine the current nature and severity of his diabetes mellitus.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner should indicate whether the Veteran's diabetes requires the regulation of activities (avoidance of strenuous occupational and recreational activities) to help control his diabetes.  The examiner should also indicate whether the Veteran suffers from ketoacidosis or hypoglycemic reactions, whether and how often the Veteran has required hospitalization for such reactions, and the frequency of visits required to a diabetic care provider for such reactions.  A complete rationale should be provided for all opinions expressed.

2.  The Veteran should be scheduled for a VA kidney examination to determine the nature of any left kidney cyst and to obtain an opinion as to whether such is related to service or service-connected diabetes mellitus.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  After review of the claims file and examination of the Veteran, the examiner should respond to the following: 

a.  Is it at least as likely as not (50 percent or greater likelihood) that the Veteran has a left kidney cyst which arose during active duty service or is etiologically linked to the Veteran's active duty service?  

b.  If not, is it at least as likely as not (50 percent or greater likelihood) that the Veteran has a left kidney cyst which was caused by his service-connected diabetes mellitus type 2?

c.  If not, is it at least as likely as not (50 percent or greater likelihood) that the Veteran has a left kidney cyst which was permanently worsened beyond normal progression (aggravated) by the service-connected diabetes mellitus type 2?  If the examiner finds that the Veteran's left kidney cyst was aggravated by his service-connected diabetes, the examiner should opine as to the baseline level of disability of the left kidney cyst prior to aggravation by diabetes based on medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of a left kidney cyst.

A complete rationale must be provided for all opinions expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.  

3.  Thereafter, please review the claims folders to ensure that the foregoing requested development has been completed.  In particular, review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record, to include relevant records in Virtual VA.  If the claims for an increased rating for diabetes and service connection for a left kidney cyst remain denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


